

Exhibit 10.1


THIS SETTLEMENT AGREEMENT is made on 31 July 2020


BETWEEN:


(1) COTY MANAGEMENT B.V., a private limited liability company incorporated under
the laws of the Netherlands, having its registered seat in Amsterdam, the
Netherlands, and its office address at Schiphol Boulevard 393 Toren B, 1118 BJ
Schiphol, the Netherlands, hereinafter: the Company; and


(2) MS FIONA HUGHES, born on 3 February 1973, hereinafter: the Executive;


The Company and the Executive together referred to as the Parties and each of
them individually as the Party.


WHEREAS:
i.the Executive entered into the Company’s employment with effect from 1 March
2020 and currently holds the position of President Consumer Beauty Brands on the
basis of an indefinite term employment agreement (the Employment Agreement);
ii.the Parties now wish to terminate the Employment Agreement in accordance with
the terms set out in this agreement;
iii.the Parties emphasize that the reason for termination is not urgent cause
(dringende reden) as referred to in article 7:678 of the Dutch Civil Code, nor
any other reason attributable to the Executive, and that the initiative to
terminate the Employment Agreement has been taken by the Company;
iv.the Parties have discussed the terms and conditions of termination of the
Executive’s employment and corporate position(s) with the Company and/or with
companies affiliated to the Company (the Group) and wish to hereby record their
agreement in this respect in writing; and
v.by concluding this settlement agreement, the Parties intend to reach a
comprehensive settlement.
IT HAS BEEN AGREED AS FOLLOWS:
1.The Employment Agreement will terminate by mutual consent with effect from 1
February 2021 (the Termination Date).
2.By signing this agreement, the Executive stands down or resigns, as the case
may be, with effect from the signing date of this agreement from all other
employment or corporate positions (collectively: the Corporate Positions) she
holds with the Company and/or the Group, such as supervisory and management
board positions, and all other positions that the Executive holds in her
capacity as representative of the Company or the Group, like memberships to
branch organisations, without cancelling the



--------------------------------------------------------------------------------



membership of the relevant members of the Company or the Group to those
organisations. The Executive undertakes to sign such documentation and to take
such actions as may be required to give effect to the foregoing.
3.The Executive will be released from her duties (vrijgesteld van
werkzaamheden); with effect from the signing date of this agreement. The
Executive will in the period up to the Termination Date remain available to
answers questions and use such period to correctly and properly hand over her
job. In the period up to the Termination Date, the Executive shall not perform
any acts that she was authorized to perform pursuant to a power of attorney
granted to her or otherwise.
4.Subject to the provisions of this agreement, the Company will pay the
Executive her regular salary and provide her with her regular benefits
(including, without limitation, the benefits referred to in Article 7.7 of the
Employment Agreement being one roundtrip to be booked before the Termination
Date, provided that no trip has been made yet this calendar year) until the
Termination Date. Article 7.5 of the Employment Agreement will continue to apply
for the period and on the basis of the terms agreed in the Employment Agreement.
The Executive will be entitled to annual tax return preparation assistance in
accordance with article 7.6 of the Employment Agreement for the year 2020. . Any
expenses not yet claimed and relating to the period up to the Termination Date
will be reimbursed in accordance with the expense policies applicable within the
Company from time to time, provided that a request for reimbursement will have
been submitted to the Company ultimately on the Termination Date.
5.Within one month after the Termination Date, and provided that the Executive
has complied with all of the obligations following from this agreement and the
Employment Agreement and has remained employed until the Termination Date, the
Company will pay to the Executive a severance payment amounting to EUR 1,041,676
gross (the Severance Payment). The Severance Payment is deemed to include any
compensation to which the Executive may be entitled in relation to the
termination of her employment, including but not limited to any transition
payment (transitievergoeding) as referred to in article 7:673 of the Dutch Civil
Code, compensation for any part of the applicable notice period not having been
observed, and compensation for loss of income and benefits of whatever nature
relating to the Employment Agreement or any Corporate Positions, including the
termination thereof, such as entitlements arising from the use of company
property and contributions to private insurance and pension arrangements. The
Severance Payment will be paid to the Executive in the Netherlands, less taxes
and social security premiums.
6.Within one month after the Termination Date, the Company will effect a normal
final payment (eindafrekening), subject to the provisions of this agreement. The
Executive will be deemed to have taken up all accrued outstanding holidays in
the period up to the Termination Date. The Executive’s pension will be made
premium free (premievrij) in accordance with the law and the rules of the
relevant pension plans.



--------------------------------------------------------------------------------



7.Any loans or advance payments provided to the Executive by the Company and/or
the Group become repayable as of the Termination Date. The amount of the loans
or advance payments will be set-off (verrekenen) against any amount owed to the
Executive by the Company and/or the Group. The Executive must immediately repay
any amount thus remaining to the Company and/or the relevant company of the
Group.
8.For the financial year 2020, the Executive will be paid the second half of her
H1 bonus of in total EUR 96,193 gross, which amount will be paid out as part of
the October 2020 payroll.
9.The Executive’s rights under Coty’s Equity & Long-Term Incentive Plan (the
ELTIP) will be forfeited in accordance with the rules of the plan.
10.Together with the payroll of November 2020 the Company will make a payment to
the Executive of EUR 800,000 gross as compensation for loss of RSUs (the RSU
Compensation). The RSU Compensation will be paid to the Executive in the
Netherlands, less taxes and social security premiums.
11.In relation to the Class A Common Stock (the Shares) purchased by the
Executive under the Elite Investment Program (the EIP) and the Elite
Subscription and Stock Option Agreement (the Elite Agreement), Parties agree
that the Executive may sell at her discretion all Shares from the signing date
of this agreement without any restrictions or obligations towards the Company or
the Group, whether under the EIP, the Elite Agreement or otherwise (for the
avoidance of doubt, provided that such sale is not in violation of insider
trading rules or similar restrictions).
12.The Executive confirms that, except for payment of the second half of her H1
bonus as mentioned in clause 8 and the compensation of EUR 800,000 as mentioned
in clause 10, she has no further claims with regard to the ELTIP, the EIP, the
Elite Agreement or any other incentive compensation, any other investments made
under any share plan and/or share based benefits for any past or future period
against the Company and/or the Group, the controlling shareholders and/or their
ultimate beneficial owners.
13.The Company will pay an amount of at maximum EUR 30,000 gross exclusive of
VAT for fees incurred by the Executive in respect of legal and tax assistance in
connection with the termination of the Employment Agreement. The Company shall
pay all fees for legal and tax advice directly to her legal and tax adviser(s)
upon receipt by the Company of (an) original specified invoice(s) in the name of
the Executive, but marked payable by the Company. The Company will pay the
invoice(s) within 1 month after receipt.
14.Within one week after the signing date of this agreement, the Executive will
return to the Company and/or any other party designated by the Company all
property of the Company and/or the Group, and all other items made available to
her by or on behalf of the Company and/or the Group in connection with the
performance of her job, including, but not limited to: company car, smartphone,
tablet, laptop, other computer equipment, any and all files, software and
diskettes, credit cards, keys, documents, papers, records, notes, agenda,
memoranda, plans, calendars, and other books and



--------------------------------------------------------------------------------



records of any kind and nature whatsoever containing information concerning the
Company and/or the Group, their customers or operations. The Executive herewith
confirms that she will not retain copies of any such property or other
materials. The Executive confirms that she will until the date of return use any
such company property in line with the rules and procedures applicable within
the Company and/or the Group in that respect.
15.The Executive confirms that she will not disclose, divulge, or communicate
any negative or damaging information about the Company and/or the Group, the
controlling shareholders and/or their ultimate beneficial owners and the Company
confirms that the Company and the Group will not disclose, divulge, or
communicate any negative or damaging information about the Executive.
16.The Executive will keep strictly secret and confidential the existence and
contents of this agreement, as well as any other information relating to the
settlement or the termination of the Employment Agreement, unless vis-à-vis the
Executive’s civil partner or legal advisor or in case this would be required for
the proper implementation of this agreement or as a result of a legal obligation
to disclose such information.
17.Any confidentiality and intellectual property clauses as agreed upon between
the Executive and the Company and/or the Group in the employment agreement
and/or the confidentiality, non-competition and non-solicitation agreement
signed by the Executive on 5 March 2020 (RCA) will remain in full force after
the Termination Date in accordance with their terms.
18.The non-compete undertakings as agreed upon between the Executive and the
Company in clause 7 of the RCA will lapse as of the Termination Date. However,
the non-solicitation and non-poaching undertakings as agreed upon between the
Executive and the Company and/or the Group in the employment agreement and/or
the RCA will remain in full force after the Termination Date in accordance with
their terms and including the penalties agreed in case of violation. The
Executive confirms that the Severance Payment provides reasonable compensation
for these undertakings as meant in article 7:653, subsection 5 of the Dutch
Civil Code.
19.The Executive confirms that she will change any social media profiles
(LinkedIn, Facebook, Twitter and any other relevant media being applicable)
ultimately at the Termination Date, so that is unambiguously clear that the
Executive is no longer employed by the Company. In addition, the Executive shall
ensure that the information provided in any of her social media profiles
concerning her employment with the Company is accurate, including but not
limited to the position, tasks and responsibilities and the duration of the
employment.
20.Parties acknowledge that they have discussed all matters relating to the
subject matter of this agreement and do not wish to leave any matters outside of
the scope of this agreement. Except for the obligations set out in this
Agreement, the Executive will have no further obligations towards the Company
and the Group, while the Company and the Group will have no further obligations
towards the Executive, either on the basis of the



--------------------------------------------------------------------------------



Employment Agreement, the termination thereof, the Corporate Positions, the
termination thereof, the RCA, the ELTIP, the EIP, the Elite Agreement or on any
other basis, and the Company, the Group and the Executive will fully and finally
release each other (finale kwijting verlenen).
21.The Executive has been advised by the Company to seek professional legal
advice before accepting the terms and conditions as laid down in this agreement,
and the Executive confirms that she fully understands the terms and conditions
of this agreement and is fully aware of all of the implications arising
therefrom.
22.The Executive declares that she has at the time of signing of this agreement
not been made an offer of employment or engagement by another employer or has a
concrete expectation of such offer being made and/or accepted such offer. This
declaration is essential for the Company and to the extent the declaration given
by the Executive is false, the Executive will not be entitled to the Severance
Payment or the RSU Compensation, whilst all other provisions of this agreement
remain in full force and effect.
23.If the Executive becomes incapacitated for work before the Termination Date,
this does not change the arrangements made in this agreement. If the Executive
becomes ill prior to the Termination Date or within four weeks after the
Termination Date, the Executive shall immediately report this to the Company in
writing and provide her contact details. The Executive will be obliged to (i)
report to the company doctor upon first request, (ii) at all times provide her
full cooperation to applicable reintegration obligations, and (iii) provide the
Company with all information which it needs to submit to the Executive Insurance
Agency (UWV) or other relevant authorities in this respect. If the Executive
does not comply with the applicable reintegration obligations, the right of
continued payment of wages shall cease. If the Executive is eligible for benefit
under the Dutch Sickness Benefit Act (Ziektewet) or Work and Income (Capacity
for Work) Act (WIA) or the Return to Work (Partially Disabled Persons)
Regulations (WGA), the Executive must strictly comply with the rules and
regulations in respect of sickness and incapacity for work as issued by the UWV.
24.All amounts payable under this agreement are gross amounts. The Executive
will bear all regular wage tax and income tax, as well as any employee social
security contributions due in relation to all the amounts payable and benefits
granted under this agreement and indemnify and hold harmless the Company and any
company of the Group for all these taxes and premiums payable in respect of such
amounts provided that, where applicable, they have withheld and paid these taxes
in the usual way. For the avoidance of doubt, this indemnification will not
apply to any other taxes, interest and penalties payable by the Company and/or
any company of the Group in respect of the amounts payable and benefits granted
under this agreement.
25.This agreement constitutes a settlement agreement (vaststellingsovereenkomst)
in accordance with Article 7:900 and further of the Dutch Civil Code. The
Parties to this agreement irrevocably waive their right to seek rescission
and/or annulment of this agreement, it being understood that this will not
prevent the Company from summarily



--------------------------------------------------------------------------------



dismissing the Executive prior to the Termination Date based on an urgent cause
as meant in article 7:678 of the Dutch Civil Code. The Company is currently
unaware of any facts of circumstances which may qualify as urgent cause. In case
of lawful summary dismissal, the Executive will no longer be entitled to any
financial right under this agreement with the exception of her regular salary
and benefits until the last day of her employment. Notwithstanding the above,
the Executive has the right to within two weeks after the date of this
agreement, revoke her agreement to this settlement in accordance with article 7:
670b, subsection 2 of the Dutch Civil Code by means of a written statement to
the Company to that effect.
26.This agreement represents the entire understanding and agreement reached
between the Parties in respect of the termination of the Employment Agreement
and Corporate Positions the RCA, the ELTIP, the EIP and the Elite Agreement.
This agreement supersedes all previous agreements, both oral and in writing,
including correspondence, in relation to such subject matters. Modifications
and/or amendments to this agreement shall only be valid if agreed in writing
between the Parties.
27.This agreement shall be governed by and construed in accordance with the laws
of the Netherlands.
28.All disputes arising out of or in connection with this agreement shall be
submitted in the first instance to the competent court in Amsterdam.


In witness whereof this agreement was executed in duplicate and signed by the
Parties:


For Coty Management B.V.: For acceptance:


/s/ Anne Jaeckin                    /s/ Fiona Hughes
______________________ _____________________
Name: Anne Jaeckin Fiona Hughes
Date: 31 July 2020 Date: 31 July 2020







